Judgment, Supreme Court, New York County (Charles Edward Ramos, J), entered May 19, 2003, after a nonjury trial, which, to the extent appealed from, awarded plaintiff Guedj the principal sum of $262,000, plus interest, costs and attorney’s fees, against the Dana defendants, unanimously affirmed, with costs.
This action, alleging fraudulent conveyance by Celine Dana, was commenced within two years of plaintiffs’ discovery of the transfers, and thus within the statute of limitations (CPLR 203 [g]). The mere fact that deeds had earlier been recorded was insufficient to constitute constructive notice of the conveyances in the absence of some knowledge that would have required plaintiffs to investigate the public records (cf. Harris v Wilmorite Corp., 266 AD2d 902 [1999]).
The evidence at trial amply supports the trial court’s finding that these conveyances were not made for valid consideration and were otherwise fraudulent. Such a determination may not be disturbed on appeal unless the fact-finding court’s conclusions could not have been reached under any fair interpretation of the evidence, particularly where such findings rest, in large measure, on the court’s assessment of the credibility of witnesses (Thoreson v Penthouse Intl., 80 NY2d 490, 495 [1992]).
We have considered defendants-appellants ’ other arguments and find them unavailing. Concur—Tom, J.P., Sullivan, Williams, Lerner and Sweeny, JJ.